 



Exhibit 10.2a

 

ADDENDUM TO

 

LEASE AGREEMENT FOR A GAMMA KNIFE UNIT

 

1.                  GKF shall participate jointly with Hospital in the design,
development and construction contract solicitation required in connection with
the preparation of the Site for the Equipment. In this regard:

 

(a)               GKF and Hospital have identified and approved Garza, Bomberger
and Associates as the architectural firm to be engaged by Hospital to develop
the design, layout, and plans and specifications for the Site. GKF shall assist
Hospital with, and the Hospital shall regularly consult with GKF with regard to,
the design or layout of the Site and all matters related to the preparation of
the plans and specifications.

 

(b)               GKF also shall participate with Hospital in the identification
and review of possible construction, engineering and/or design firms (general
contractors and/or any subcontractors) to be engaged by Hospital to construct
the Site. GKF shall have the right to interview all construction, engineering
and/or design firms proposed by Hospital or GKF for the project. All bids to
perform the construction, engineering and/or design work for the Site shall be
submitted to GKF for review prior to Hospital’s selection thereof. The
construction, engineering and/or design firm(s) finally selected by Hospital to
perform the work and its bid shall be subject to the written approval of GKF,
which approval shall not be unreasonably withheld, conditioned or delayed.

 

2.                  As soon as reasonably possible after Hospital enters into
the principal contracts for the design, preparation and construction of the Site
(i.e., design/layout, architectural engineering and general construction),
Hospital shall determine in writing the aggregate costs and expenses previously
incurred and shall estimate the aggregate costs and expenses to be subsequently
incurred by Hospital to design, plan, prepare, construct and complete the Site
for the Equipment (the “Site Preparation Costs”) based upon the amounts
reflected in said contracts. A copy of the written determination shall be
delivered by Hospital to GKF. If the aggregated Site Preparation Costs set forth
in the written determination are Nine Hundred Fifty Thousand ($950,000.00) or
less, Hospital shall be responsible for the payment of all Site Preparation
Costs. If the aggregate Site Preparation Costs set forth in the written
determination are more than Nine Hundred Fifty Thousand Dollars ($950,000.00),
GKF shall reimburse Hospital in the manner set forth in Section 3 below for the
amount of Site Preparation Costs set forth in the written documentation in
excess of Nine Hundred Fifty Thousand Dollars ($950,000.00) (the “Excess Site
Preparation Amount”).

 



 

 

 

3.                  If GKF is required to reimburse Hospital the Excess Site
Preparation Costs:

 

(a)               Concurrent with the payment of any invoices or periodic
installments for Site Preparation Costs, Hospital shall deliver to GKF a copy of
all invoices or statements, a copy of all evidences of payment (e.g., copies of
checks), an accounting of the aggregated Site Preparation Costs, and a
comparison of the estimated Site Preparation Costs (as set forth in the written
determination) to the actual Site Preparation Costs paid by Hospital. The
inadvertent failure of Hospital to provide the foregoing documentation will not
affect Hospital’s right to reimbursement hereunder, so long as such
documentation is provided to GKF promptly upon request by GKF. When the
aggregate Site Preparation Costs paid by Hospital, exceed Nine Hundred Fifty
Thousand Dollars ($950,000.00), Hospital shall itemize and request in writing
that GKF reimburse Hospital for such excess costs. GKF shall reimburse the
Hospital for the excess costs up to the Excess Site Preparation Amount not more
than (30) days after the written request for reimbursement and other items
described herein are delivered by Hospital to GKF.

 

(b)               Modifications or additions to the Site Preparation Costs,
including change orders, shall be subject to written approval of GKF, which
approval shall not be unreasonably withheld, conditioned or delayed.

 

(c)               Hospital shall regularly report to GKF on the status of the
preparation and construction of the Site. Upon reasonable advance request by
GKF, GKF shall have the right to visit and inspect the Site to review the
progress of construction.

 

4.                  Except as otherwise set forth in this Addendum, all of the
provisions of the Lease Agreement remain in full force and effect.

  

GK Financing, LLC,

a California limited liability company

Methodist Healthcare System of San

Antonio, LTD., dba Southwest Texas
Methodist Hospital, a Texas Corporation

 

By: /s/ Craig K. Tagawa

Craig K. Tagawa

By: /s/ James C. Scoggin, Jr.

James C. Scoggin, Jr.

Chief Executive Officer Chief Executive Officer Dated: October 31, 1996 Dated:
October 31, 1996

  

 



